Docket Nos. 98649, 98668 cons.

                       IN THE
                  SUPREME COURT
                         OF
                THE STATE OF ILLINOIS



COLLINSVILLE COMMUNITY UNIT SCHOOL DISTRICT NO.
10 et al., Appellants, v. THE REGIONAL BOARD OF SCHOOL
      TRUSTEES OF ST. CLAIR COUNTY et al., Appellees.

                  Opinion filed January 20, 2006.



   CHIEF JUSTICE THOMAS delivered the judgment of the court,
with opinion.
   Justices Freeman, McMorrow, and Karmeier concurred in the
judgment and opinion.
   Justice Garman concurred in part and dissented in part, with
opinion.
   Justice Fitzgerald dissented, with opinion.
   Justice Kilbride also dissented, with opinion.



                             OPINION

    This appeal involves the joinder requirements of the
Administrative Review Law (Review Law) (735 ILCS 5/3B101 et
seq. (West 2000)). At issue is whether the circuit court erred in
allowing the plaintiff in an administrative review action additional
time to amend its complaint to join, as defendants, the petitioners in
the underlying administrative proceeding. The appellate court held
that the circuit court erred in allowing amendment of the complaint
and dismissed the cause of action. 348 Ill. App. 3d 685. For the
reasons discussed below, we reverse the judgment of the appellate
court and affirm the judgment of the circuit court.

                          BACKGROUND
    On October 25, 2000, a group of Fairmont City residents filed a
APetition for Detachment and Annexation@ with the St. Clair County
Regional Board of School Trustees (Board). The petition sought to
detach a section of Fairmont City from East St. Louis School District
No. 189 (East St. Louis) and annex it to Collinsville Community Unit
School District No. 10 (Collinsville). The petition was signed by over
400 individuals, representing more than two-thirds of the registered
voters in the area proposed to be detached. In accordance with section
7B6 of the School Code (105 ILCS 5/7B6 (West 2000)), 10 of the
petitioners were designated the ACommittee of Ten@ to act as attorney
in fact for all of the petitioners. 1 The first page of the petition
identified the members of the Committee of Ten by name. The
petitioners were also represented by counsel.
    In January 2001, the Board held a hearing on the petition. Both
school districts opposed detachment and annexation. After
considering the evidence, the Board granted the petition finding, inter
alia, that the educational welfare of the students subject to
detachment will be better served in Collinsville rather than East St.
Louis. The Board=s order granting the petition did not expressly
identify any party as a Aparty of record.@ The caption on the order
  1
   Section 7B6 states in part: AWhen a petition contains more than 10
signatures, the petition shall designate a committee of 10 of the petitioners
as attorney in fact for all petitioners, any 7 of whom may make binding
stipulations on behalf of all petitioners as to any question with respect to the
petition or hearing or joint hearing, and the regional board of school
trustees, *** may accept such stipulation in lieu of evidence or proof of the
matter stipulated.@ 105 ILCS 5/7B6(c) (West 2000).




                                     -2-
referred only to the petition for detachment from East St. Louis and
annexation to Collinsville, and did not otherwise identify the parties.
The text of the Board=s order referred generally to the APetitioners,@
and noted that a ACommittee of Ten@ had been appointed. The order
did not, however, identify the committee members by name.
    Collinsville filed a petition for rehearing, which the Board denied.
The Board=s order denying rehearing, like the Board=s earlier order,
did not expressly identify the parties of record, nor did it identify the
committee members by name.
    Within the statutory 35-day period (see 735 ILCS 5/3B103 (West
2000)), Collinsville filed a complaint for administrative review in the
circuit court of St. Clair County. Collinsville named as defendants the
Board, the members of the Board, the St. Clair County regional
superintendent of schools, East St. Louis, and the East St. Louis
superintendent of schools. East St. Louis and its superintendent
immediately joined in Collinsville=s complaint. Collinsville did not
name as a defendant the Committee of Ten, any member of the
committee, or any of the other numerous individuals who initiated the
administrative action that was the subject of Collinsville=s complaint.
    Two weeks after Collinsville filed its complaint, two members of
the Committee of Ten, Mark Ostendorf and Paul Garcia, filed a
motion to intervene, which the circuit court granted. Ostendorf and
Garcia also filed a motion to dismiss, arguing that the committee
members and the other signatories to the petition for detachment and
annexation were necessary parties who had not been made defendants
within the statutory 35-day period. See 735 ILCS 5/3B103 (West
2000).
    Prior to the circuit court=s disposition of the motion to dismiss,
Collinsville filed a motion to amend the complaint to add the
remaining eight members of the Committee of Ten as party
defendants. Collinsville relied on a statutory exception to the 35-day
rule that permits amendment of a complaint where the omitted
defendant Awas not named by the administrative agency in its final
order as a party of record.@ 735 ILCS 5/3B107(a) (West 2000). In
April 2002, the circuit court allowed the motion to amend and denied
the motion to dismiss. The case proceeded on the merits. The circuit
court affirmed the Board=s order granting the petition for detachment
and annexation.

                                  -3-
    Collinsville and East St. Louis appealed. The individual members
of the Committee of Ten, on behalf of the petitioners, filed a cross-
appeal, arguing that the circuit court erred in denying the motion to
dismiss. A majority of the appellate court agreed with the petitioners
and vacated the order of the circuit court. 348 Ill. App. 3d 685. The
appellate court held that the exception to the 35-day rule, set forth in
section 3B107(a) of the Review Law (735 ILCS 5/3B107(a) (West
2000)), was inapplicable where, as here, the petitioners were
referenced in the final administrative order en masse, were present
and testified, and were represented by counsel at all the relevant
hearings. 348 Ill. App. 3d at 698. The appellate court stated that it
Awould be stretching logic to find that because the names of the 10
petitioners were not spelled out in the order, their involvement in the
case is any less than as parties of record.@ 348 Ill. App. 3d at 696.
Because the school districts failed to name and serve the petitioners
as required by the Review Law, the appellate court concluded that
Athe trial judge lacked jurisdiction to allow the school districts=
request to amend their complaints and to thereafter specifically name
each of the parties of record. The trial judge should have granted the
petitioners= motion to dismiss.@ 348 Ill. App. 3d at 698-99. The
appellate court thus allowed the Board=s order, granting the petition
for detachment and annexation, to stand. 348 Ill. App. 3d at 699.
    Collinsville and East St. Louis each filed a petition for leave to
appeal (see 177 Ill. 2d R. 315), which we allowed and have
consolidated for review.

                             ANALYSIS
    The operative facts in this case are undisputed. Thus, this appeal
concerns only the legal issue of whether amendment of the complaint
was proper under the joinder requirements of the Review Law.
Accordingly, our review proceeds de novo. See Hobbs v. Hartford
Insurance Co. of the Midwest, 214 Ill. 2d 11, 17 (2005) (applying de
novo standard where salient facts were undisputed and appeal
involved legal issue); ESG Watts, Inc. v. Pollution Control Board,
191 Ill. 2d 26, 29 (2000) (same).
    Under the Illinois Constitution, final judgments from the circuit
courts are appealable as a Amatter of right,@ but final administrative
decisions are appealable only Aas provided by law.@ Ill. Const. 1970,

                                  -4-
art. VI, ''6, 9. Because review of a final administrative decision may
only be obtained as provided by statute, a court is said to exercise
Aspecial statutory jurisdiction@ when it reviews an administration
decision. ESG Watts, 191 Ill. 2d at 30. Special statutory jurisdiction
Ais limited to the language of the act conferring it and the court has no
powers from any other source.@ Fredman Brothers Furniture Co. v.
Department of Revenue, 109 Ill. 2d 202, 210 (1985). A party seeking
to invoke a court=s special statutory jurisdiction must strictly comply
with the procedures prescribed by statute. ESG Watts, 191 Ill. 2d at
30; Fredman Brothers, 109 Ill. 2d at 210. See also Lockett v. Chicago
Police Board, 133 Ill. 2d 349, 353 (1990) (ASince the Administrative
Review Law is a departure from common law, the procedures it
establishes must be strictly adhered to in order to justify its
application@).
     Here, section 7B7 of the School Code expressly provides for
judicial review of a decision of the Board in accordance with the
Review Law. See 105 ILCS 5/7B7 (West 2000). The Review Law
makes plain that Collinsville and East St. Louis were required to
comply strictly with its provisions: AUnless review is sought of an
administrative decision within the time and in the manner herein
provided, the parties to the proceeding before the administrative
agency shall be barred from obtaining judicial review of such
administrative decision.@ 735 ILCS 5/3B102 (West 2000).
     As to the time and manner of proceeding, the Review Law states
that an action to review a final administrative decision Ashall be
commenced by the filing of a complaint and the issuance of summons
within 35 days from the date that a copy of the decision sought to be
reviewed was served upon the party affected by the decision.@ 735
ILCS 5/3B103 (West 2000). If the complaint is not timely filed, no
jurisdiction is conferred on the circuit court and judicial review of the
administrative order is barred. Nudell v. Forest Preserve District, 207
Ill. 2d 409, 423 (2003); Lockett, 133 Ill. 2d at 354-55. Here,
Collinsville timely filed its complaint in the circuit court.
     The Review Law also directs who must be made a defendant
within the 35-day period: Athe administrative agency and all persons,
other than the plaintiff, who were parties of record to the proceedings
before the administrative agency, shall be made defendants.@ 735
ILCS 5/3B107 (West 2000). Although some panels of the appellate


                                  -5-
court, including the panel in the present case, have described the
joinder requirements of the Review Law as Ajurisdictional,@ this court
has not done so. See McGaughy v. Illinois Human Rights Comm=n,
165 Ill. 2d 1, 11-12 (1995). Rather, we have described the joinder
requirements as Amandatory.@ E.g., Lockett, 133 Ill. 2d at 355; Cox v.
Board of Fire & Police Commissioners, 96 Ill. 2d 399, 403-04
(1983); Cuny v. Annunzio, 411 Ill. 613, 617 (1952). The failure to
join necessary parties, however, is no less serious for being
nonjurisdictional. Noncompliance with the joinder provisions of the
Review Law requires dismissal of the review proceeding. McGaughy,
165 Ill. 2d at 12.
    In the present case, the petitioners, who instituted the detachment
and annexation proceedings before the Board, were clearly parties of
record who should have been joined in the administrative review
action. See ESG Watts, 191 Ill. 2d at 33 (state=s status as a party of
record Acould not be more clear@ where the state instituted the
proceedings before the agency). Collinsville and East St. Louis do not
dispute that the petitioners were parties of record. They argue,
however, that under the exception contained in section 3B107(a) of
the Review Law (735 ILCS 5/3B107(a) (West 2000)), their failure to
name and serve the petitioners within the 35-day statutory period did
not require dismissal. Section 3B107(a) states:
            AExcept as provided in subsection (b) [involving review
        of decisions of a zoning board of appeals], in any action to
        review any final decision of an administrative agency, the
        administrative agency and all persons, other than the plaintiff,
        who were parties of record to the proceedings before the
        administrative agency shall be made defendants. No action
        for administrative review shall be dismissed for lack of
        jurisdiction based upon the failure to name an employee,
        agent, or member, who acted in his or her official capacity, of
        an administrative agency, board, committee, or government
        entity, where the administrative agency, board, committee, or
        government entity, has been named as a defendant as
        provided in this Section. Naming the director or agency head,
        in his or her official capacity, shall be deemed to include as
        defendant the administrative agency, board, committee, or
        government entity that the named defendants direct or head.
        No action for administrative review shall be dismissed for

                                  -6-
        lack of jurisdiction based upon the failure to name an
        administrative agency, board, committee, or government
        entity, where the director or agency head, in his or her official
        capacity, has been named as a defendant as provided in this
        Section.
             If, during the course of a review action, the court
        determines that a party of record to the administrative
        proceedings was not made a defendant as required by the
        preceding paragraph, and only if that party was not named by
        the administrative agency in its final order as a party of
        record, then the court shall grant the plaintiff 21 days from
        the date of the determination in which to name and serve the
        unnamed party as a defendant. The court shall permit the
        newly served defendant to participate in the proceedings to
        the extent the interests of justice may require.@ (Emphasis
        added.) 735 ILCS 5/3B107(a) (West 2000).
Collinsville and East St. Louis argue that, because the Board=s order
did not explicitly name the petitioners or Committee of Ten as parties
of record, the circuit court was required to allow amendment of the
complaint. They contend that the appellate court misconstrued
section 3B107(a) by focusing on whether the petitioners were parties
of record, rather than whether the Board=s final order named the
petitioners as parties of record. The petitioners counter that the
exception to the 35-day rule applies only in two situations, neither of
which is present here. Alternatively, the petitioners argue that, under
the facts of this case, the Board=s order sufficiently identified the
petitioners as parties of record, thus precluding amendment of the
complaint under section 3B107(a).
    We turn our attention first to the petitioners= argument that the
exception to the 35-day rule set forth in section 3B107(a) applies in
only two situations, neither of which is present here. In support of
this argument, the petitioners note that the exception, which is set
forth in the second paragraph of section 3B107(a), expressly applies
only if a party of record is not made a defendant Aas required by the
preceding paragraph.@ 735 ILCS 5/3B107(a) (West 2000). According
to the petitioners, the Apreceding paragraph,@ i.e., the first paragraph
of section 3B107(a), addresses two situations: where a plaintiff fails
to name as a defendant the appropriate administrative official, but


                                  -7-
names the administrative agency, and where a plaintiff fails to name
the administrative agency as a defendant, but names the appropriate
administrative official. The petitioners argue that under the doctrine
of in pari materia, the first and second paragraphs of section
3B107(a) must be read with reference to each other and construed
harmoniously, giving effect to both paragraphs. The petitioners
maintain that the exception to the 35-day rule contained in the second
paragraph of section 3B107(a) must be construed as limited to the two
situations described in the Apreceding paragraph.@ Because this is not
a case involving the failure to name either the agency or the
appropriate administrative official, the petitioners conclude that the
exception simply does not come into play.
    Under the doctrine of in pari materia, two statutes dealing with
the same subject will be considered with reference to each other, Aso
that they may be given harmonious effect.@ Land v. Board of
Education of the City of Chicago, 202 Ill. 2d 414, 422 (2002). This
doctrine is also applicable to different sections of the same statute
and is consonant with one of our fundamental rules of statutory
constructionBAto view all of the provisions of a statute as a whole.@
Land, 202 Ill. 2d at 422. We agree that under this doctrine, we must
construe the second paragraph of section 3B107(a) harmoniously with
the Apreceding paragraph.@ In doing so, however, we are not at liberty
to disregard the plain language of the statute. The cardinal rule of
statutory construction, to which all other rules are subordinate, is to
ascertain and give effect to the intent of the legislature. Sylvester v.
Industrial Comm=n, 197 Ill. 2d 225, 232 (2001); In re Estate of
Dierkes, 191 Ill. 2d 326, 331 (2000). The language of the statute,
which must be given its plain and ordinary meaning, is the best
indicator of the legislature=s intent. In re D.F., 208 Ill. 2d 223, 229
(2003). Based on the plain language of section 3B107, we conclude
that the exception to the 35-day rule may be applied where, as here, a
plaintiff fails to name as defendants the petitioners in the underlying
administrative proceeding.
    Section 3B107 addresses, in broad terms, who must be made
defendants in an administrative review action: A[I]n any action to
review any final decision of an administrative agency, the
administrative agency and all persons, other than the plaintiff, who
were parties of record to the proceedings before the administrative
agency shall be made defendants.@ 735 ILCS 5/3B107(a) (West

                                  -8-
2000). The statute then addresses two frequently recurring scenarios:
where the plaintiff names the appropriate administrative official, but
fails to name the administrative agency, and where the plaintiff
names the administrative agency, but fails to name the appropriate
administrative official. The statute prohibits dismissal of the
complaint under either circumstance. The fact that the statute
addresses two scenarios involving certain defendants in greater detail
does not mean that the exception to the 35-day rule cannot apply to
other scenarios. The exception itself contains no such limiting
language. The exception refers generally to whether a party of record
was made a defendant Aas required by the preceding paragraph.@ The
universe of parties Arequired@ to be made defendants Aby the
preceding paragraph@ is not confined to the administrative agency and
administrative officialBthe only parties involved in the two scenarios
on which the petitioners focus. Rather, the Apreceding paragraph@
requires that the Aadministrative agency and all persons@ who were
parties of record be made defendants. AAll persons@ who were parties
of record include the petitioners here. To construe section 3B107(a) in
the manner the petitioners suggest would ignore the plain language of
the statute and render the first sentence of section 3B107(a)
superfluous. See Quad Cities Open, Inc. v. City of Silvis, 208 Ill. 2d
498, 508 (2004) (AWe must construe the statute so that each word,
clause, or sentence is given reasonable meaning and not deemed
superfluous or void@); Bonaguro v. County Officers Electoral Board,
158 Ill. 2d 391, 397 (1994) (AStatutes should be construed, if
possible, so that no term is rendered superfluous or meaningless@).
    Justice Fitzgerald points out that, in reaching this result, Athe
majority overlooks the service of summons provisions contained in
section 3B105@ of the Review Law. Slip op. at 20 (Fitzgerald, J.,
dissenting). Indeed we do, for the simple reason that section 3B105
has absolutely nothing to do with this appeal. According to Justice
Fitzgerald, Asections 3B105 and 3B107 of the Review Law both
involve the joinder requirements for an administrative review action.@
(Emphasis added.) Slip op. at 21 (Fitzgerald, J., dissenting). The only
difference between the two statutes is that, while section 3B107(a)
sets forth the Ageneral requirement@ that A >the administrative agency
and all persons, other than the plaintiff, who were parties of record to
the proceedings before the administrative agency shall be made
defendants,= @ section 3B105 sets forth the more Aspecific@

                                  -9-
requirement that, in school board proceedings involving a committee
of 10, A >only the administrative agency involved and each of the
committee of 10 shall be served.= @ (Emphasis added and omitted.)
Slip op. at 21 (Fitzgerald, J., dissenting), quoting 735 ILCS 5/3B105,
3B107(a). Justice Fitzgerald then suggests that, as the more specific
provision, section 3B105 controls. Slip op. at 22 (Fitzgerald, J.,
dissenting).
    There are several problems with Justice Fitzgerald=s approach. To
begin with, Justice Fitzgerald never quite explains how a statement
concerning who must be served can possibly be characterized as a
more specific statement of who must be named. Such an explanation
would seem incumbent, as service and joinder are wholly distinct
legal concepts. Service relates to A[t]he formal delivery of a writ,
summons, or other legal process.@ Black=s Law Dictionary 1399 (8th
ed. 2004). Joinder, by contrast, relates to Athe uniting of parties *** in
a single claim.@ Black=s Law Dictionary 853 (8th ed.
2004).Obviously, these are not the same thing. As importantly, this
distinction is clearly manifested in the plain language of sections
3B105 and 3B107. Titled AService of Summons,@ section 3B105
speaks solely to where, how, and upon whom a A[s]ummons issued in
any action to review the final administrative decision of any
administrative agency shall be served.@ 735 ILCS 5/3B105. Section
3B105 says absolutely nothing about who must be joined or named as
defendants in a complaint for administrative review. Section
3B107(a), by contrast, speaks solely to who Ashall be made
defendants@ in a complaint for administrative review and says
absolutely nothing about where, how, or upon whom a summons
must be served. 735 ILCS 5/3B107(a) (West 2000). Simply put,
section 3B105 is a service statute, and section 3B107(a) is a joinder
statute. Neither statute speaks to the other. Justice Fitzgerald=s
assertion that Asections 3B105 and 3B107 *** both involve the joinder
requirements for an administrative review action@ is demonstrably
false.
    Which is not to say that section 3B105=s Acommittee of 10@ clause
is not a more specific statement of legislative intent. It undeniably is.
The question is, more specific in relation to what? Section 3B105
answers this question clearly:
             ASummons issued in any action to review the final


                                  -10-
         administrative decision of any administrative agency shall be
         served by registered or certified mail on the administrative
         agency and on each of the other defendants except in the case
         of a review of a final administrative decision of the regional
         board of school trustees, regional superintendent of schools,
         or State Superintendent of Education, as the case may be,
         when a committee of 10 has been designated as provided in
         Section 7B6 of the School Code, and in such case only the
         administrative agency involved and each of the committee of
         10 shall be served.@ (Emphasis added.) 735 ILCS 5/3B105
         (West 2000).
This statute could not be more clear. The general rule is that
summons must be served on Athe administrative agency and on each
of the other defendants.@ In certain school board cases, however,
summons must be served Aonly [on] the administrative agency
involved and each of the committee of 10.@ In other words, the
Acommittee of 10 clause@ is an exception not to the general joinder
requirements of section 3B107(a), but to the general service
requirements of section 3B105.
     Be that is it may, there is absolutely nothing in the text of either
section 3B105 or section 3B107(a) to support Justice Fitzgerald=s
conclusion that lack of compliance with section 3B105 is a bar to
invoking section 3B107(a)=s exception to the 35-day rule. The second
paragraph of section 3B107(a) sets forth two, and only two,
conditions for application of that exception: (1) a party of record was
not made a defendant Aas required by the preceding paragraph;@ and
(2) that same party was not named by the administrative agency in its
final order as a party of record. 735 ILCS 5/3B107(a) (West 2000).
Compliance with section 3B105 is mentioned nowhere.
     Nevertheless, both Justice Fitzgerald and Justice Garman insist
that we should disregard the plain language of the exception because
Collinsville was Aon notice, by virtue of section 3B105, that they were
required to serve >each of the committee of 10.= @ Slip op. at 21
(Fitzgerald, J., dissenting), quoting 735 ILCS 5/3B105; slip op. at 19
(Garman, J., concurring in part and dissenting in part) (ASection
3B105 precisely informed the district of whom to serve when
appealing a decision of the regional school board of trustees@). The
obvious problem with this position, aside from a complete lack of


                                 -11-
support in the statutory text, is the fact that it effectively renders the
exception to the 35-day rule a nullity. This is because section 3B105
puts every administrative review plaintiff Aon notice@ as to who must
be served. In most actions, this will be Athe administrative agency and
*** each of the other defendants.@ 735 ILCS 5/3B105 (West 2000). In
school board proceedings involving a committee of 10, this will be
Athe administrative agency and each of the committee of 10.@ 735
ILCS 5/3B105. Either way, section 3B105 leaves no doubt as to who
must be served. Consequently, if simply knowing who must be served
is a bar to invoking section 3B107=s exception to the 35-day rule, then
no party will ever be able to avail itself of that exception.
     Justice Fitzgerald goes on to suggest that our reading of section
3B105 and 3B107 is Aartificially narrow@ because A[s]ection 3B107 is
not simply a naming provision.@ Slip op. at 22 (Fitzgerald, J.,
dissenting). According to Justice Fitzgerald, A[s]ection 3B107
addresses who must be >made= a defendant,@ and Aa party is not >made=
a defendant simply by naming that party in the caption of the
complaint.@ Slip op. at 22 (Fitzgerald, J., dissenting). Rather, Justice
Fitzgerald maintains, to be Amade@ a defendant, Aa party must be both
named and served within the statutory period.@ Slip op. at 22
(Fitzgerald, J., dissenting). Conspicuously absent from Justice
Fitzgerald=s analysis on this point is any citation to authority, which
is likely attributable to the fact that its conclusion is flatly
contradicted by the plain language of the Review Act, this court=s
established case law, and the legislative history surrounding the
enactment of section 3B107=s exception to the 35-day rule.
     As for the plain language, Justice Fitzgerald asserts that a party is
not Amade@ a defendant until it is both named in the complaint and
served with a summons. Slip op. at 22 (Fitzgerald, J., dissenting).
Section 3B105 says otherwise. Indeed, that section states that A[t]he
plaintiff shall, by affidavit filed with the complaint, designate the last
known address of each defendant upon whom service shall be made.@
(Emphasis added.) 735 ILCS 5/3B105 (West 2000). Likewise, section
3B105 directs the clerk of the court to Amail a copy of the summons to
each of the *** defendants, addressed to the last known place of
residence or principal place of business of each such defendant.@
(Emphasis added.) 735 ILCS 5/3B105 (West 2000). This language
confirms that, under the Review Law, a Adefendant@ exists as such
before summons is served. In fact, by requiring the plaintiff to file

                                  -12-
with the complaint an affidavit setting forth Athe last know address of
each defendant,@ section 3B105 confirms that a Adefendant@ is anyone
designated as such by the plaintiff. In other words, a party is made a
defendant simply by being named in the complaint.
    As for this court=s case law, McGaughy v. Illinois Human Rights
Comm=n, 165 Ill. 2d 1 (1995), is instructive. The Review Law, of
course, governs circuit court review of administrative orders. Not all
administrative orders, however, are reviewed in the circuit court.
Some are directly reviewed in the appellate court. The procedures
governing direct appellate court review of administrative orders are
set forth in Supreme Court Rule 335. See 155 Ill. 2d R. 335(a). In
McGaughy, this court was asked to consider the consequences of a
petitioner=s failure to comply strictly with Supreme Court Rule
335(a), which states:
             AThe petition for review shall be filed in the Appellate
         Court and shall specify the parties seeking review and shall
         designate the respondent and the order or part thereof to be
         reviewed. The agency and all other parties of record shall be
         named respondents.@ (Emphasis added.) 155 Ill. 2d R. 335(a).
Two petitions were at issue in McGaughy. The first Afailed to name
the Department of Human Rights ***, joining only the [Human
Rights] Commission and the Department of State Police as
respondents.@ McGaughy, 165 Ill. 2d at 1. As for the second, A[t]he
caption *** read only, >In the Matter of the Request for Review by:
Betty L. Barnes,= and failed to name the Commission, the
Department, or [the employer] as respondents.@ McGaughy, 165 Ill.
2d at 2. The court began its analysis by thoroughly reviewing Lockett,
which held that the failure to comply strictly with section 3B107(a)=s
joinder requirements mandates dismissal of a complaint for
administrative review. McGaughy, 165 Ill. 2d at 9-12. The court then
concluded that the same consequence should attach to the failure to
comply strictly with the joinder requirements of Rule 335(a). In
reaching this conclusion, the court emphasized:
         A[T]he joinder requirements of section 3B107(a) of the
         Administrative Review Law and of Supreme Court Rule
         335(a) are substantively similar. (Compare 735 ILCS
         5/3B107(a) (West 1992) (>the administrative agency and all
         persons * * * who were parties of record * * * shall be made

                                -13-
        defendants=) with 134 Ill.2d R. 335(a) (>The agency and all
        other parties of record shall be named respondents=).) There is
        nothing in the plain language of the statute or the rule that
        would justify the development of two divergent procedural
        standards for the review of administrative matters, and we do
        not believe that the meanings of these similar requirements
        should vary.@ (Emphasis added.) McGaughy, 165 Ill. 2d at 12.
In other words, McGaughy treated Rule 335(a)=s requirement that
A[t]he agency and all other parties of record shall be named
respondents@ as synonymous and therefore legally indistinguishable
from section 3B107(a)=s requirement that Athe administrative agency
and all *** parties of record *** shall be made defendants.@ Once
again, contrary to the Justice Fitzgerald=s unsupported assertion, a
party is Amade@ a defendant simply by being Anamed.@ Indeed, the
linchpin of McGaughy is that, in this context, the two words mean
exactly the same thing.
    As it turns out, McGaughy=s reading of section 3B107(a) perfectly
vindicates the General Assembly=s intent, as evidenced by the
relevant legislative history. The exception to the 35-day rule was
enacted on January 1, 1994, as part of Public Act 88B1. See Pub. Act
88B1, '7, eff. January 1, 1994. Speaking on the floor of the Illinois
Senate, the bill=s chief sponsor in that body described the purpose of
the exception as follows:
             AAs amended in the Senate, [the bill] also deals with who
        should be named parties in an administrative review ***.
             ***
             There have been some difficulties because, on occasion,
        the final order in the administrative agency does not name all
        parties who ought to be named. Therefore, this bill, as
        amended, provides that the petitionerBthe person bringing the
        action for administrative reviewBwill name all those parties
        who are named in the final order of the administrative action,
        and then if a court subsequently determines that another party
        ought to be named, the person bringing the action will be
        granted leave of twenty-one days to add those other parties to
        the petition for administrative review.@ (Emphases added.)
        88th Ill. Gen. Assem., Senate Proceedings, March 12, 1993,
        at 20 (remarks of Senator Hawkinson).

                                -14-
These remarks, which describe the focus of section 3B107, speak
exclusively to who must be named and make no mention whatsoever
of service. Moreover, Senator Hawkinson=s statement that the
exception grants 21 days Ato add those other parties to the petition@
flatly refutes the Justice Fitzgerald=s assertion that Aa party is not
>made= a defendant simply by naming that party in the caption of the
complaint.@As Senator Hawkinson=s statement confirms, that=s
exactly what it means to be Amade@ a defendant.
     Finally, we note that, even if the Justice Fitzgerald=s reading of
section 3B107(a) is correct, the school districts still may invoke the
exception to the 35-day rule. Again, the exception states:
        AIf, during the course of a review action, the court determines
        that a party of record to the administrative proceedings was
        not made a defendant as required by the preceding paragraph,
        and only if that party was not named by the administrative
        agency in its final order as a party of record, then the court
        shall grant the plaintiff 21 days from the date of the
        determination in which to name and serve the unnamed party
        as a defendant.@ (Emphasis added.)
According to Justice Fitzgerald , to be Amade@ a defendant, Aa party
must be both named and served within the statutory period.@
(Emphasis added.) Slip op. at 22 (Fitzgerald, J., dissenting). If this is
true, then the school districts= lack of compliance with section
3B105=s service requirement is not a barrier to the invocation of
section 3B107(a)=s exception. On the contrary, it triggers the
exception. Indeed, by Justice Fitzgerald=s own reasoning, as long as
the Committee of Ten was unserved, it Awas not made a defendant.@
The exception therefore applies. 2

    2
        We also note that, if Justice Fitzgerald is correct in asserting that a




                                      -15-
party is not Amade@ a defendant until it is both named and served, then the
exception set forth in the second paragraph section 3B107(a) is easily the
most specific statutory provision at play, as it excuses noncompliance with
both section 3B105 and section 3B107. Indeed, under Justice Fitzgerald=s
approach, the exception would apply when a party omitted from the
agency=s final order is (1) not named in the petition for administrative
review, (2) not served with the petition for administrative review, or (3)
neither named in nor served with the petition for administrative review.


                                  -16-
    The only question remaining, then, is whether the Board=s order
identified the petitioners as parties of record. Clearly, it did not. As
discussed above, the Board=s order granting the petition did not
identify any party as a Aparty of record.@ The caption on the order
referred only to the petition for detachment from East St. Louis and
annexation to Collinsville, and it did not otherwise identify the
parties. And while the text of the Board=s order referred generally to
the APetitioners@ and noted that a ACommittee of Ten@ had been
appointed, the order did not identify any of the petitioners or
committee members by name. Even the appellate court conceded this
point, noting that A[n]either the school districts involved nor the
petitioners seeking detachment and annexation were explicitly
labeled as >parties of record= in the final orders at issue.@ 348 Ill. App.
3d at 698. 3
    Accordingly, we hold that the circuit court properly granted the
school districts= motion to amend. The exception set forth in the
second paragraph of section 3B107(a) sets forth two, and only two,
conditions for application of that exception: (1) a party of record was
not made a defendant as required by the first paragraph of section
3B107(a), and (2) that same party was not named by the
administrative agency in its final order as a party of record. 735 ILCS
5/3B107(a). Both of those conditions are present in this case, and the
school districts therefore were entitled to 21 days in which to name
and serve the additional defendants.

                             CONCLUSION
  3
    The appellate court got around this point by insisting that Athe omission
of their names, purposefully or by clerical error, from the final order does
not convert the petitioners into nonparties.@ 348 Ill. App. 3d at 694. This is
undeniably true. But whether the petitioners were parties of record is not the
issue. Rather, the issue is whether the petitioners were named as parties of
record in the Board=s final order.




                                    -17-
    For the reasons set forth above, the judgment of the appellate
court is reversed, the judgment of the circuit court is affirmed, and
the cause is remanded for further proceedings consistent with this
decision.

                                 Appellate court judgment reversed;
                                   circuit court judgment affirmed;
                                                   cause remanded.



    JUSTICE GARMAN, concurring in part and dissenting in part:
    I agree with the Justice Fitzgerald=s conclusion that Collinsville
Community Unit School District No. 10 is barred from obtaining
judicial relief because of its failure to strictly comply with section
3B105 of the Administrative Review Law (735 ILCS 5/3B105 (West
2000)). However, I also agree with the majority=s determination that
section 3B105 addresses service, not joinder. Accordingly, it is the
school district=s failure to serve the committee of 10 and its members,
rather than its failure to join them, that mandates dismissal of this
action.
    As both the majority and the Justice Fitzgerald=s dissent note, a
party seeking review of an administrative decision must strictly
comply with the procedures established by the Review Law. ESG
Watts, Inc. v. Pollution Control Board, 191 Ill. 2d 26, 30 (2000);
Lockett v. Chicago Police Board, 133 Ill. 2d 349, 353 (1990). Strict
compliance must begin with section 3B103 of the Review Law,
entitled ACommencement of Action@:
            AEvery action to review a final administrative decision
        shall be commenced by the filing of a complaint and the
        issuance of summons within 35 days from the date that a copy
        of the decision sought to be reviewed was served upon the
        party affected by the decision[.]@ 735 ILCS 5/3B103 (West
        2000).
Section 3B105 goes on to establish how summons, once issued, must
be served:
            ASummons issued in any action to review the final
        administrative decision of any administrative agency shall be

                                -18-
         served by registered or certified mail on the administrative
         agency and on each of the other defendants except in the case
         of a review of a final administrative decision of the regional
         board of school trustees, regional superintendent of schools,
         or State Superintendent of Education, as the case may be,
         when a committee of 10 has been designated as provided in
         Section 7B6 of the School Code, and in such case only the
         administrative agency involved and each of the committee of
         10 shall be served.@ 735 ILCS 5/3B105 (West 2000).
     Thus, sections 3B103 and 3B105 require summons to be issued
within 35 days for the administrative agency and each of the other
defendants, except in cases where a committee of 10 has been
appointed. Where there is a committee of 10, the Review Law
requires issuance of summons for the administrative agency and each
member of the committee of 10. As the majority correctly notes, this
provision says nothing about whether the committee and its members
should be joined as defendants. Slip op. at 10. However, it does
require that they be served with summons properly issued within 35
days, regardless of whether they are joined.
     Section 3B107, in contrast, speaks solely to joinder. 735 ILCS
5/3B107 (West 2000). In addition to establishing who must be joined,
it allows petitioners a second chance to join defendants who were not
named as parties of record in the final administrative order. 735 ILCS
5/3B107 (West 2000). However, the district=s failure to join the
committee of 10 was not the district=s critical shortcoming. Rather,
the district failed to strictly comply with the Review Law when it
failed to obtain issuance of summons for the committee of 10 and its
members within the 35 days mandated by section 3B103 (735 ILCS
5/3B103 (West 2000)). Although the application of section 3B107
allows the belated joinder of certain parties, it cannot excuse the
district=s failure to timely serve the committee of 10 and its members
in accordance with the requirement of sections 3B103 and 3B105. The
consequence for this failure to comply is dismissal of the review
proceeding. McGaughy v. Illinois Human Rights Comm=n, 165 Ill. 2d
1, 12 (1995).
     Most petitioners for administrative review will not find
themselves in the school district=s position. The section 3B105
requirements for service are unique and specific only in their


                                -19-
treatment of cases involving a committee of 10 under the School
Code. Other petitioners are merely required to serve Athe
administrative agency and *** each of the other defendants.@ 735
ILCS 5/3B105 (West 2000). As the majority notes, a party is made a
defendant by being named in the complaint. Slip op. at 12. Thus, in
most cases section 3B105 does not require service until a defendant is
named. When petitioners fail to name a party of record who was not
named in the agency=s final order, most will be able to fall back on
the section 3B107 exception that allows extra time to join and then to
serve that defendant. 735 ILCS 5/3B107 (West 2000). However,
when a committee of 10 is involved, the Review Law requires
issuance of summons within the 35-day limit of section 3B103 no
matter whether or when the committee is named as a defendant. Slip
op. at 23 (Fitzgerald, J., dissenting).
    In cases where the appellate court has properly applied the
language at issue in the section 3B107 exception, the facts suggest
legitimate confusion about the appropriate defendants to join. In
United Methodist Village Retirement Communities, Inc. v. Property
Tax Appeal Board, 321 Ill. App. 3d 456 (2001), the petitioner
taxpayer appealed a notice of assessment change to the county board
of review. United Methodist, 321 Ill. App. 3d at 458. He then
appealed the board of review decision to the Property Tax Appeal
Board, which did not name the board of review as a party in its final
order. United Methodist, 321 Ill. App. 3d at 458-59. On appeal of the
Appeal Board=s decision, the petitioner joined only the Appeal Board.
The appellate court applied section 3B113(b) of the Review Law (735
ILCS 5/3B113(b) (West 1998)), which contains language identical to
the section 3B107 exception, and allowed amendment of the petition
for review to add the board of review as a defendant. United
Methodist, 321 Ill. App. 3d at 460-61. In an earlier property tax case,
the petitioner appealed directly to the Appeal Board, bypassing the
board of review entirely. Villa Retirement Apartments, Inc. v.
Property Tax Appeal Board, 302 Ill. App. 3d 745, 750-51 (1999).
Holding that the board of review was nevertheless a party of record,
the appellate court determined that the petitioner was entitled to
amend its complaint to add the board of review as a defendant. Villa
Retirement, 302 Ill. App. 3d at 751-52.
    In each of these cases, it was unclear whether the Board of
Review was an appropriate party to join and serve. But no confusion

                                -20-
as to service exists in the instant case. Section 3B105 precisely
informed the district of whom to serve when appealing a decision of
the regional school board of trustees. 735 ILCS 5/3B105 (West 2000).
In contravention of this explicit language, the district did not obtain
issuance of summons for the committee of 10 and its members within
35 days.
    The section 3B107 exception allowing belated joinder cannot
excuse this failure to comply with the Review Law=s service
requirements. In this regard, I join Justice Fitzgerald=s dissent.

    JUSTICE FITZGERALD, dissenting:
    I agree with the majority that one of our fundamental rules of
statutory construction is A >to view all of the provisions of a statute as
a whole.= @ Slip op. at 16, quoting Land v. Board of Education of the
City of Chicago, 202 Ill. 2d 414, 422 (2002). Under this rule, each
provision of a statute must be construed in connection with every
other section (Lulay v. Lulay, 193 Ill. 2d 455, 466 (2000)), and not as
isolated provisions (Michigan Avenue National Bank v. County of
Cook, 191 Ill. 2d 493, 504 (2000)). The majority, however, fails to
follow this rule by overlooking other provisions of the Administrative
Review Law (Review Law) (735 ILCS 5/3B101 et seq. (West 2000),
relevant to the issue before us. In particular, the majority overlooks
the service of summons provisions contained in section 3B105 (735
ILCS 5/3B105 (West 2000)). Consideration of section 3B105, in
conjunction with section 3B107 (735 ILCS 5/3B107 (West 2000)),
leads to the conclusion that the appellate court judgment, dismissing
the complaint for administrative review, should be affirmed.
Accordingly, I dissent.
     Section 3B105 of the Review Law states, in relevant part:
            ASummons issued in any action to review the final
        administrative decision of any administrative agency shall be
        served by registered or certified mail on the administrative
        agency and on each of the other defendants except in the case
        of a review of a final administrative decision of the regional
        board of school trustees, regional superintendent of schools,
        or State Superintendent of Education, as the case may be,
        when a committee of 10 has been designated as provided by
        Section 7B6 of the School Code, and in such case only the

                                  -21-
         administrative agency involved and each of the committee of
         10 shall be served.@ (Emphasis added.) 735 ILCS 5/3B105
         (West 2000).
    The relevance of section 3B105 to this appeal is evident.
Collinsville challenged a Afinal administrative decision of the
regional board of school trustees@ and a Acommittee of 10@ was
designated in accordance with the School Code. See 105 ILCS 5/7B6
(West 2000). Pursuant to section 3B105, Aeach of the committee of 10
shall be served.@ 735 ILCS 5/3B105 (West 2000). The focus of this
appeal, therefore, is not solely section 3B107. Rather, we must
consider the interplay between sections 3B107 and 3B105.
    A[S]ettled principles of statutory construction call for the specific
to control over the general.@ People v. Singleton, 103 Ill. 2d 339, 345
(1984). Accordingly, where a statute contains two provisions relating
to the same subject, one specific and one general, the specific
provision controls and should be applied. Knolls Condominium Ass=n
v. Harms, 202 Ill. 2d 450, 459 (2002). Here, sections 3B105 and
3B107 of the Review Law both involve the joinder requirements for
an administrative review action. Section 3B107 sets out the general
requirement: Athe administrative agency and all persons, other than
the plaintiff, who were parties of record to the proceedings before the
administrative agency shall be made defendants.@ 735 ILCS
5/3B107(a) (West 2000). Section 3B107(a) also contains an exception
to this general rule, allowing amendment of the complaint where the
omitted defendant was Anot named by the administrative agency in its
final order as a party of record.@ 735 ILCS 5/3B107(a) (West 2000).
    Section 3B105, on the other hand, addresses a specific case: Athe
case of a review of a final administrative decision of the regional
board of school trustees,@ where a Acommittee of 10 has been
designated.@ 735 ILCS 5/3B105 (West 2000). A[I]n such case only the
administrative agency involved and each of the committee of 10 shall
be served.@ (Emphasis added.) 735 ILCS 5/3B105 (West 2000).
Section 3B105 specifically addresses the present situation and
controls over the more general provisions of section 3B107(a).
Accordingly, the school districts= argument that the petitioners or the
Committee of Ten were not Anamed@ in the Board=s final order as
Aparties of record@ is irrelevant. The school districts were on notice,
by virtue of section 3B105, that they were required to serve Aeach of


                                 -22-
the committee of 10.@ Under the statute, and our case law,
Collinsville=s failure to comply strictly with the Review Law is fatal
to its complaint. See 735 ILCS 5/3B102 (West 2000) (barring review
unless sought within the time and manner provided by the Review
Law); ESG Watts, Inc. v. Pollution Control Board, 191 Ill. 2d 26
(2000) (affirming dismissal of administrative review petition based
on failure to join the party who instituted the underlying
administrative proceeding); McGaughy v. Illinois Human Rights
Commission, 165 Ill. 2d 1 (1995) (in consolidated appeal, dismissing
one administrative review action and affirming dismissal of the other,
where petitioners served respondents but failed to name those parties
in their review petitions); Lockett v. Chicago Police Board, 133 Ill.
2d 349 (1990) (affirming dismissal of complaint for administrative
review for failure to name a party of record).
     The majority maintains that because section 3B105 addresses
service of process, and section 3B107 addresses who must be named
as a defendant, section 3B105 cannot be deemed the more specific
and controlling of the two statutory provisions. Slip op. at 10. The
majority=s reading of these statutory sections is artificially narrow.
Section 3B107 is not simply a naming provision. Section 3B107
addresses who must be Amade@ a defendant in an administrative
review proceeding. 735 ILCS 5/3B107 (West 2000). A party is not
Amade@ a defendant simply by naming that party in the caption of the
complaint for administrative review. A party must be both named and
served within the statutory period. Thus, section 3B107 allows
additional time to Aname and serve@ an unnamed party. 735 ILCS
5/3B107 (West 2000). Similarly, section 3B105 is not simply a service
statute as the majority contends. To be sure, section 3B105 addresses
how service shall be made on defendants in a review actionBby
registered or certified mail. Section 3B105, however, also addresses
who must be served as defendants in a case such as the present one:
Athe administrative agency involved and each of the committee of
10.@ 735 ILCS 5/3B105 (West 2000). Thus, section 3B107 and 3B105
both speak, in some fashion, as to who must be joined or Amade@ a
defendant in a case such as the present one, but section 3B105 is the
more specific.
     Even if the majority=s characterization of section 3B107 as a
naming provision and section 3B105 as a service provision is correct,
I disagree with the majority=s conclusion that section 3B105 is

                                -23-
irrelevant to this case. Lockett and its progeny firmly establish that
administrative review is barred unless the complaining party is in
compliance with the procedures set forth in the Review Law. As the
majority states, AA party seeking to invoke a court=s special statutory
jurisdiction must strictly comply with the procedures prescribed by
statute.@ (Emphasis added.) Slip op. at 5. Section 3B105 expressly
required Collinsville to serve Aeach of the committee of 10.@ 735
ILCS 5/3B105 (West 2000). That obligation was not made dependent
on any obligation to name the committee, its members, or the
underlying petitioners as defendants. Collinsville failed to serve the
committee members and thus failed to Astrictly comply with the
procedures prescribed by statute.@
    I recognize that the Review Law Awas not intended to be a trap
for the unwary to establish a bar to relief.@ Chestnut v. Lodge, 34 Ill.
2d 567, 571 (1966). In this case, however, no trap was set. Section
3B105 of the Review Law set forth in explicit terms how a case of
this type must proceed. Accordingly, Collinsville=s failure to serve
the members of the Committee of Ten cannot be overlooked. I would
hold that because review was not sought in the manner provided in
the Review Law, the school districts are Abarred@ from obtaining
judicial review. 735 ILCS 5/3B102 (West 2000).

    JUSTICE KILBRIDE, also dissenting:
    I agree with Justice Fitzgerald=s dissent that section 3B105
controls in this appeal. I write separately to explain that, even if the
exception in section 3B107 were applicable, the conditions for
application of that exception have not been met in this case. The
appellate court=s dismissal of the complaint for administrative review
should be affirmed in either case. Accordingly, I respectfully dissent.
    The majority concludes that the exception contained in section
3B107 of the Administrative Review Law (Review Law) allows the
school districts an opportunity to name and serve the members of the
Committee of Ten as defendants. Slip op. at 15. The exception in
section 3B107 only applies, however, if the party who was not made a
defendant Awas not named by the administrative agency in its final
order as a party of record.@ 735 ILCS 5/3B107(a) (West 2000). The
majority finds this exception applies because the Board=s order failed
to identify the petitioners as parties of record. Slip op. at 16. The

                                 -24-
majority notes that the caption of the order did not identify the
parties, and the text of the order did not identify any of the individual
petitioners or members of the Committee of Ten by name. Slip op. at
16.
    I disagree with the conclusion that the order did not sufficiently
identify the members of the Committee of Ten as parties of record
within the meaning of the Review Law. The body of the order recites,
in pertinent part, that Athe Petition was signed by more than two-
thirds (2/3) of the legal registered voters of the area involved, that a
Committee of Ten was appointed in the Petition and that the legal
requirements set forth in 105 Illinois Compiled Statutes 5/7 have
been met by the Petitioners.@ Under the School Code, a committee of
10 is a group of petitioners designated in the petition as attorney in
fact for all of the petitioners. 105 ILCS 5/7B6(c) (West 2000). Thus,
the order, by referring to the appointment of the Committee of Ten,
identifies the members of that group as petitioners. Under any
characterization, the petitioners are parties of record. As noted by the
majority, the petitioners were Aclearly parties of record.@ Slip op. at 6.
Thus, the order is sufficient to identify the members of the Committee
of Ten as petitioners and as parties of record.
    In my view, the majority gives the exception in section 3B107 too
broad of a construction. The majority would apparently require that
each member of the Committee of Ten must be specifically named
and referred to as Aa party of record@ for the exception not to apply. I
believe the exception should be construed more narrowly. The
identification of the Committee of Ten as petitioners in the order was
sufficient to name the members of that group as parties of record.
Thus, the exception in section 3B107 that would allow the school
districts to add the members of the Committee of Ten as defendants is
not applicable based on the facts of this case.
    I would also note that the circumstances of this case show this
construction of the exception cannot be considered unfair or Aa trap
for the unwary.@ See Chestnut v. Lodge, 34 Ill. 2d 567, 571 (1966)
(Review Law Awas not intended to be a trap for the unwary@). The
petitioners, who were represented by the Committee of Ten, instituted
the proceedings. The Committee of Ten represented the petitioners
throughout these proceedings. The record shows there were three
separate hearings before the Board on this petition. The attorney for


                                  -25-
the petitioners appeared at each of these hearings. Julia Martinez, one
of the members of the Committee of Ten, testified during the
proceedings. The Board members referred to Athe petitioners@
repeatedly throughout the hearings. The entire administrative
proceeding focused on the petition, prominently identifying the
members of the Committee of Ten by name on page one. The petition
specifically states A[t]he following Petitioners are designated as the
Committee of Ten to act as attorney in fact for all Petitioners.@ In
sum, the record is replete with references to the petitioners and the
Committee of Ten.
    Based on these facts, the school districts cannot claim that they
did not know that the members of the Committee of Ten were parties
of record. The status of the members of the Committee of Ten as
parties of record could not be more apparent. Thus, denying the
school districts additional time to add the members of the Committee
of Ten as defendants would not be unfair.
    Finally, as noted by both Justice Fitzgerald and Justice Garman,
section 3B105 clearly required the school districts to serve each
member of the Committee of Ten. Slip op. at 21 (Fitzgerald, J.,
dissenting); Slip op. at 18 (Garman, J., concurring in part and
dissenting in part). The school districts failed to serve the members of
the Committee of Ten when this action was initiated. Additionally,
after the school districts were granted leave to add the members of
the Committee of Ten as defendants, the school districts were
obligated to arrange for the service of the defendants. Nonetheless,
according to the record, the school districts completely failed to serve
the members of the Committee of TenBeven after they were granted
leave to add these parties as defendants. In failing to serve the
committee members, the school districts failed to comply strictly with
the Review Law.
    In sum, this appeal should be resolved based on application of
section 3B105 as explained in Justice Fitzgerald=s dissent. However,
even if the exception in section 3B107 were applicable to this appeal,
the conditions for application of that exception have not been met.
Accordingly, the judgment of the appellate court dismissing the
complaint for administrative review should be affirmed.




                                 -26-